Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Lin et al. (US Patent Application Publication 2014/0340734) discloses an electrophoretic display (abstract) comprising: 
a front and a rear electrode, at least one of the front and rear electrodes being transparent (figure 1 reference front electrode 11 and rear electrode 12, paragraph [0050] describes the front/common electrode 11 as transparent and spread over the entire top of the display and rear electrode 12 as the pixel electrode; figures 6-7d utilize electrodes 61 and 71 as the front electrodes and electrodes 62 and 72 as the rear electrodes in a four color pigment embodiment); and 
an dispersion fluid containing a plurality of pigments positioned between the front and rear electrode (figure 1 reference fluid between front and rear electrodes, figure 2 reference pigments dispersed within fluid as described in paragraph [0045]; figures 6-7D depict a four pigment embodiment with the pigments dispersed in fluid as described in paragraph [0082]), the plurality of pigments comprising a second and third type of organic pigment particles, and a first and fourth type of inorganic pigment particle (paragraphs [0046]-[0047] specifically identify white and black as inorganic pigments; paragraph [0048] describes colored particles of non-white or non-black such as red, green, blue, magenta, cyan, or yellow to be formed of organic pigments; paragraph [0082] describes the four color pigment embodiment to include four types of particles and examples those particles black, yellow, red, and white);
inorganic pigment particle having a first color and a first charge polarity (figure 7b reference black pigment particles described in paragraph [0084] to have a high positive charge +hV), [ ],[ ];
the second type of organic pigment particle having a second color and a second charge polarity (figure 7c reference red pigment particles described in paragraph [0084] to have a low positive charge +ℓV), the second color being different than the first color (black and red are different colors), and the second charge polarity being the same as the first charge polarity (paragraph [0084] reference black pigment with positive polarity and red pigment with positive polarity);
the third type of organic pigment particle having a third color and third charge polarity (paragraph [0048] specifically identify yellow as organic pigments; figure 7areference yellow particles described in paragraph [0084] to have a high negative charge -hV), the third color being different than the first and second color (the third color yellow is different from the first color of black and second color of red), and the third charge polarity being different than the first and second charge polarity (paragraph [0084] reference yellow pigment with negative polarity which is different from the positive polarity of black and red pigments);
the fourth type of inorganic pigment particle having a fourth color and fourth charge polarity (figure 7d reference white pigment particles described in paragraph [0084] to have a low negative charge -ℓV), the fourth color being different than the first, second, and third color (fourth color of white is different from black, red, and yellow), and the fourth charge polarity being different than the first and second charge polarity (paragraph [0084] reference white pigment with negative polarity which is different from the positive polarity of black and red pigments).

Lin discloses the four particle system and examples the four particle system to comprise 2 inorganic particles of black and white and 2 organic particles of red and yellow. Paragraph [0082] specifically generalizes the four particle system before exampling them as specific colors.
It would have been obvious to one skilled in the art before the effective filing date of the current application that Lin’s four particle system exampled as 2 organic and 2 inorganic particles with the known technique of 1 inorganic and 3 organic particles in accordance with design preference without any undo experimentation.
Further, Lin does does not specifically disclose or inherently imply the first type of organic pigment particle including a silica coating and a polymeric stabilizer, wherein the polymeric stabilizer is covalently bonded to a silane coupling group covalently bonded to the silica coating.
As stated in the interview summary filed 5/18/2020 of parent application 15/869578, prior art Du et al. (US Patent Application 2013/0175479) discloses an inorganic pigment particle to include a silica coating and a polymeric stabilizer, wherein the polymeric stabilizer is covalently bonded to a silane coupling group covalently bonded to the silica coating (paragraph [0029]). However, paragraph [0029] specifically regards inorganic shell materials and therefore does not specifically disclose an organic pigment particle to include a silica coating and a polymeric stabilizer as claimed.

Lastly, claim 1 of the current application remains substantially identical to claims 1 and 12 of patent 10,782,586 with one exception. Patent 10,782,586 emphasizes “an encapsulated dispersion fluid containing a plurality of pigments positioned between the front and rear electrode” wherein the current application claims “a dispersion fluid containing a plurality of pigments positioned between the front and rear electrode”. This difference is detailed in the current application’s paragraph [0007] such that microcell electrophoretic display comprises charged particles and fluid which are not encapsulated within a microcapsule but are instead retained within a plurality of cavities formed within a carrier medium, typically a polymeric film. This exception obviates a statutory or non-statutory obvious type double patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622